Opinion of the Court by
Judge Hardin:
The allegation of fraud in procuring the judgment at law, was denied by the 'defendant and not proved. The other matters set forth as grounds for a new trial, as to which additional proof was disclosed, all seem to relate to the issues of fact which were contested on the first trial, and are not of that description of newly discovered evidence which might have authorized the court to vacate the judgment and grant a new trial. It seems to us the court did not abuse its discretion in either refusing to allow the amended petition to be filed, or to continue the cause, and no error is perceived in the judgment.
Wherefore the judgment is affirmed.